         Case 3:19-cv-01550-SB         Document 16      Filed 12/23/19    Page 1 of 3




JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK
BARCLAY T. SAMFORD
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: 303-844-1475 (Samford), 303-844-1376 (Hajek)
clay.samford@usdoj.gov
luke.hajek@usdoj.gov

Attorneys for Defendants


                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


  OREGON NATURAL DESERT ASS’N,                        Case No. 3:19-cv-01550
  AUDUBON SOCIETY OF PORTLAND, and
  DEFENDERS OF WILDLIFE,
                                                     UNOPPOSED MOTION TO EXTEND
                 Plaintiffs,                         TIME TO RESPOND TO
                                                     PLAINTIFFS’ AMENDED
                           v.                        COMPLAINT

  THERESA HANLEY, Acting State Director,
  BLM Oregon/Washington, and BUREAU OF
  LAND MANAGEMENT,

            Defendants
  CAHILL RANCHES, Inc.,

               Intervenor-Defendant.


       Federal Defendants move to extend the deadline for responding to Plaintiffs’ Amended

Complaint to January 15, 2019. In support of this motion Defendants state as follows:



Page 1 – Unopposed Motion to Extend Time
            Case 3:19-cv-01550-SB       Document 16      Filed 12/23/19     Page 2 of 3




       1.       On December 13, Plaintiffs filed an Amended Complaint. ECF No. 15.

       2.       Under Rule 15(a)(3) of the Federal Rules of Civil Procedure, responses to the

Amended Complaint are due December 27.

       3.       Previously scheduled leave during the holidays will prevent counsel and staff for

the Defendants and Intervenor-Defendant from responding to the Amended Complaint by the

current deadline.

       4.       Defendants therefore seek an extension of 19 days, until January 15, 2020, to

respond to Plaintiffs’ Amended Complaint.

       5.       Counsel for Federal Defendants has conferred with counsel for Plaintiffs and

counsel for Defendant-Intervenor and is advised that Plaintiffs do not oppose this motion and

that Defendant-Intervenor supports this motion.

       For the foregoing reasons Defendants ask that the deadline to respond to the Plaintiffs’

Amended Complaint be extended to January 15, 2020.

       Dated this 23rd day of December, 2019.

                                              Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General

                                              /s/Barclay T. Samford
                                              BARCLAY T. SAMFORD, Trial Attorney
                                              LUTHER L. HAJEK, Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                              999 18th Street
                                              South Terrace, Suite 370
                                              Denver, CO 80202
                                              Tel: 303-844-1475, 303-844-1376
                                              clay.samford@usdoj.gov
                                              luke.hajek@usdoj.gov



Page 2 – Unopposed Motion to Extend Time
        Case 3:19-cv-01550-SB     Document 16         Filed 12/23/19   Page 3 of 3




                                           Attorneys for Defendants




Page 3 – Unopposed Motion to Extend Time
